Citation Nr: 0324670	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  96-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.  

2.  Entitlement to service connection for cholinergic 
urticaria.

3.  Entitlement to service connection for athlete's foot.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from December 1972 to January 
1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1996 rating decision by the 
RO that, among other things, denied service connection for 
cholinergic urticaria, a prostate disorder, and athlete's 
foot.  In August 1996 the veteran appeared and gave testimony 
at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  


FINDINGS OF FACT

1.  A current prostate disorder has not been demonstrated.  

2.  Current cholinergic urticaria has not been demonstrated.  

3.  Current athlete's foot has not been demonstrated.  


CONCLUSIONS OF LAW

1.  A chronic prostate disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

2.  Cholinergic urticaria was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

3.  Athlete's Foot was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  The VCAA eliminated the 
well-grounded requirement and modified VA's duties to notify 
and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The RO sent the veteran a letter in January 2002 that 
discussed the VCAA and its implications for his current 
claims.  The letter informed the veteran of the evidence 
needed to substantiate his claims, of the evidence he was 
responsible for obtaining, and of what evidence VA would 
undertake to obtain.  This document served to advise him of 
the evidence needed to substantiate his current claims for 
service connection for a prostate disability, athlete's foot, 
and cholinergeric urticaria and who was responsible for 
obtaining what evidence.  

It is also noted that the veteran has provided testimony 
relevant to the issues currently on appeal at an August 1996 
hearing before a hearing officer.  In addition the veteran 
was afforded VA examinations that provide the clinical 
evidence necessary to decide the claims.  Moreover, it does 
not appear that any clinical evidence relevant to the 
veteran's claims for service connection for a prostate 
disability, cholinergic urticaria, or athlete's foot is 
available, but not currently in the claims folder.  
Accordingly, the Board will now consider these claims on 
basis of the evidence of record.  

I.  Factual Basis

On the veteran's June 1972 examination prior to service 
entrance, no pertinent abnormalities were reported.  Review 
of the service medical records reveals that the veteran was 
seen in September 1977 with complaints of urticaria, which 
had occurred four times in the recent past.  He also said 
that he had episodes of generalized urticaria on three 
occasions after vigorous dancing and also after running.  In 
addition he gave a history of urticaria associated with 
certain foods.  The impression was cholinergic urticaria.  
The veteran was again seen for similar complaints in 
September 1979 with and an assessment of urticaria was 
rendered on that occasions.  He was again seen in March 1980 
with complaints of an acute onset of hives and swelling of 
the right arm.  The assessment was cholinergic urticaria.  
The veteran was seen for the evaluation of cholinergic 
urticaria due to food allergies.   

In November 1980 the veteran was seen with complaints of 
intermittent dull aching in the low back.  He gave a history 
of an episode of gross hematuria two weeks earlier.  
Evaluation of the prostate revealed the left lobe to be 
slightly firmer than the right.  The impression was 
prostatitis in the past. On the veteran's December 1994 
examination prior to service discharge, no pertinent 
abnormalities were reported on clinical evaluation.  

During a hearing at the RO in August 1996 the veteran said 
that he had had food allergies all of his life, but first 
experienced urticaria in 1980, during service.  He denied any 
symptoms of urticaria prior to that time.  The veteran said 
that his urticaria affected his entire body.  He said that he 
was found to have an enlarged prostate during the 1980s while 
in service.  He had not had any painful urination or symptoms 
of prostatitis and had not been treated for a prostate 
disorder since his discharge from the service.  The veteran 
said that he was treated for athlete's foot during service 
and had self medicated this problem since discharge.  He said 
that medication controlled the problem, but it was reoccur if 
he discontinued medication for about one month.  

On a September 1996 VA evaluation for complaints of rectal 
bleeding the prostate was normal.  

On a VA dermatology examination conduct in September 1996 the 
veteran said that he had had episodes of hives since 
childhood, but had experienced generalized hives since 1979.  
These episodes occurred while sweating after jogging or 
dancing.  The veteran reportedly took Benedryl when he 
anticipated attacks of hives.  An examination revealed no 
skin lesions.  The diagnoses included history of urticaria, 
possibly cholinergic urticaria.  During this examination 
there were no complaints, findings, or diagnosis of athletes 
foot.  

During an October 1996 VA rectal examination no reference was 
made to any prostate abnormalities.  During an October 1996 
genitourinary examination evaluation of the prostate revealed 
no nodules and the prostate was about 25 grams.  The median 
sulcus was present as was the lateral sulcus and there was no 
express prostate secretion upon palpation.  No diagnosis 
regarding the prostate was rendered.  


II.  Legal Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for disability diagnosed after service when the evidence 
indicates that the disability had its onset during service.  
38 C.F.R. § 3.303(d) (2002).  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Prostate

While the veteran was noted to have a history of prostate 
problems on one occasion during service, a diagnosis of 
prostatitis or any other prostate disability was not rendered 
during service and no prostate pathology was noted on the 
veteran's examination prior to service discharge.  Moreover, 
the post service evidence in the claims folder fails to 
demonstrate that the veteran currently has any pathology 
involving the prostate.  Since that is the case, service 
connection for a prostate disability is not warranted.  

Urticaria

The veteran's service medical records indicate treatment on a 
number of occasions for hives that were assessed as 
cholinergic urticaria.  During testimony at a post service VA 
hearing and on a 1996 VA skin examination the veteran again 
reported episodes of hives that he treated with Benedryl.  
However, urticaria or hives were diagnosed only by history.  
There was reportedly no skin lesion on the examination.  
There is also no clinical evidence of cholinergic urticaria 
since the 1996 examination.  The Board concludes that the 
evidence is against a finding that the veteran currently has 
that disability.  Accordingly, service connection is not 
warranted.


Athlete's Foot

Review of the service medical records fails to reveal any 
findings or diagnosis of athlete's foot and no clinical 
findings of this particular skin disability was demonstrated 
on the veteran's examination prior to service discharge or 
subsequent to service.  In view of this absence of clinical 
findings, service connection for athlete's foot must also be 
denied.  


ORDER

Entitlement to service connection for a prostate disorder is 
denied.

Entitlement to service connection for cholinergic urticaria 
is granted.

Entitlement to service connection for athlete's foot is 
denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

